Appeal from a judgment of the County Court, Richmond County, convicting appellant, on his plea of guilty, of petit larceny, and from each and every intermediate order therein made, including an order disallowing a demurrer to the indictment and denying a motion to dismiss the indictment and to discharge appellant. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.